DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5, 6, 10-20, 35, 36, 40-58, 61 and 62 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 7, the claim recites the limitation that the second measurement is made while the flow around the vibrating surface “is different from the flow around the vibrating surface… when making the first measurement.” It is unclear as to what is meant by “different” as it relates to the flow. For example, it could refer to a different time which would be a different physical quantity flowing over the sensor, in which case any subsequent measurement after the first would be “different,” or it could refer to a change that have been made in the system to alter a characteristic of the flow, however there is no indication as to how this would be accomplished. Claim 8 discloses changing a flow velocity between the measurements which would seem further define the “different” flow of claim 7, however claim 9 also discloses the flow as being “different” so it is unclear if this is the same as in the parent claims or an additional difference being introduced.
Additionally, claim 9 recites that “the flow around the vibrating surface of the vibratory transducer is different from the flow around the vibrating surface of the vibratory transducer when making the first measurement” which is unclear since the first instance of the flow in the statement has not been described in any way to be different. It is assumed that the claim is referring to the flow during the first and second measurements, however no reference to the second measurement is present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biggs et al. US Patent Application Publication 2011/0000285 (hereinafter referred to as Biggs).
Regarding claim 1, Biggs teaches a method for estimating the yield stress of a flowing yield stress fluid using one or more vibratory transducers having a vibratory surface in contact with the stress fluid (paragraph 0069), comprising the steps of vibrating a vibratory surface of a vibratory transducer 140 to transmit a wave from a vibrating surface into a viscoelastic boundary layer of the flowing yield stress (piezo element is exposed to channel 150 with fluid flowing therein), making, using the vibrations of the vibratory transducer, one or more measurements of the damping of vibration (paragraph 0069 discloses determining a difference value between the resonant frequency and a reference frequency which would be a degree of damping of vibration as claimed since the change in frequency would be the degree of which the fluid dampens the vibrations), estimating the yield stress of the flowing yield stress fluid based on the one or more measurements of the degree of damping of vibration (paragraphs 0069-0070 of Biggs teaches determining the value of the yield stress of the fluid based on the difference value of the vibration). 

Claim Rejections - 35 USC § 103
Claim 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggs.
claim 29, Biggs teaches the claimed invention and viscosity and constant flow rate (paragraph 0038) but does not explicitly disclose using a constant of proportionality as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have determined a constant of proportionality for the two values since they are directly related to one another in a known relationship and it would only require simple mathematical and physical principles and since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 30, Biggs discloses taking multiple measurements over time at a single frequency (resonance) to monitor changes in yield stress as claimed. 

Claims 31-34, 37-39, 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggs and Ramkumar et al. US Patent Application Publication 2013/0192349 (hereinafter referred to as Ramkumar).
Regarding claim 31, Biggs discloses an apparatus for estimating the yield stress of a flowing yield stress fluid, the apparatus comprising one or more vibratory transducers 140 and a processing module (not explicitly disclosed), which is configured to vibrate a vibratory surface of the transducer to transmit a wave from the vibrating surface into a viscoplastic boundary layer of a flowing yield stress fluid, make one or more measurements of the degree of damping (change in resonant frequency) of the vibration, and estimate the yield stress of the flowing yield stress fluid based on the degree of damping as claimed. Ramkumar teaches an apparatus for monitoring a fluid 
Regarding claims 32-34, 37-39, Biggs and Ramkumar teach the claimed invention including all of the physical limitations and is capable of operating in the manner described by the claims and therefore reads on the claims since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 39, the limitations of the claim require only that the apparatus be capable of operating under the changing conditions including eccentric stirring, changing a position of the transducer or changing a position of an obstruction, which the structure of Biggs and Ramkumar is capable of doing since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 59 and 60, the structure of Biggs and Ramkumar would be capable of operating in the claimed manner with regard to the estimation and making of multiple measurements as claimed. 

Allowable Subject Matter
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK A SHABMAN/           Examiner, Art Unit 2861